ORDER
ALEXANDER HAMER, JR., of NEWARK, who was admitted to the bar of this State in 1985, having been found guilty of three counts of a federal indictment filed in United States District Court for the Southern District of New York, charging him with conspiracy to violate the immigration laws, in violation of 18 U.S.C.A. § 371, filing a false statement, in violation of 18 U.S.C.A § 1001, and immigration fraud, in violation of 18 U.S.C.A. § 1546, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), ALEXANDER HAMER, JR., is temporarily suspended from the practice of law pending the final resolution of ethics proceedings *379against Mm, effective immediately and until the further Order of tMs Court; and it is further
ORDERED that ALEXANDER HAMER, JR., be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ALEXANDER HAMER, JR., comply with Rule 1:20-20 dealing with suspended attorneys.